oFFICEOFTHEA~TORNEY          GENERALOFT-
                         AUSTIN




rfonorableGee. H. Shepperd
comptrolleror Public Account5
Austin, Texas
Dear ?Er.Sheppard:         Gpinion NO. Q-%a0
                           He: Xey the conpensbtionof an
                               additionalDeputy Clerk r0r
                               the Court,of Civil Appeals
                               ror the Fifth Supreme Judi-
                               oial Dirtrlot be paid out
                               or roe5 0r orriot3oolleoted
                               ,bythe Clerk of that oourt?

          We have your letter of May 22, 1941, propounding
ror en opinion by this DepartmInt the above&aptioned ques-
ticn. Tour request is 85 r0u0w5:
          *You will please advise 5e whether or.
     not the oompensetiono? en ad~ltlonaldeputy
    my be paid out 0r r595 or orrio 00u5oted
     by thla Court, whloh are on depoelt in the
    'StateTreasury. If this oannot be.done, you
    will please advise whether or not the Court
     has the authority to retain in their possee-,
     51011ret38aufrioientto pay the salary 0r
     the additional deputy."
          Section 3 or the General Fmvlslons of the aur-
rent Judiciary AppropriationBill declarea:
         "All fee5 paid to any 'Oourtfor which
    epp~oprletionsere made herein ar to any
    or the clerka, orricers or employee of.any
    such court, whether such re5s am ror Orri-
    cial or un0ff.l oial copies of opinions, or.
    for other serPioes or documents, shall be
    depositedat the cloee of each mcnth in the
BonorebleGeb. H. Sheppard - page 2


         _    _
    Ge~eral~~evenue  _ _ or the
                    Fund
    ena 5na11 De oarrreaas a ._
                                State Treasury
                              special aaao*nt
                                    _._
    In said Fund ror the oourt aepoeitlng same,
    and none of auob fees &all be retalned,by
    or paid to said clerks, officers or employas.
    Eeoh court employe whase‘seleryis provided
    for herein, except porters, shell file with
    the Comptrolleret the end of each ?nonthen
    effldevlt showing that he has not retained
    any compensationout or any court fees or
    other fees received by,hin or the oourt dur-
    icg that month end showing.that al.1such
    fees have been deposited is tke State Treas-
    UY.   The Comptrollershall.not Issue TV%'er-
    rant In payment of the eala'ryof any suc5
    emp?oye for any month unless and until the
    etfldavlt required herein has been filed
    for that mOnth.*
          It 1s generallyundersto..d to be the rule that
the L&tgIelattuemay not by a general appropriationbill
repeal or amend a ~generalstatute. It Is not neces:7sry
for us to peas upon the sufficiencyof this section of
the appropriationbll to repeal or effeot Article    1833
of the Revi5e46IvIlStatutes  or 1925, whIoh ArtIole de-
clares:
          *Each Clerk may appoint one chief
     deputy. With the approval of the court
    .he may appblnt addItiona&deputies who
     shell be pbIQ out of t'bereea colleot-
     ed by the Clerk, not to exoeed $100.00
     e month. gaoh deputy shall give bond
     to the Clerk ror the~falthfuldischarge
     of,his duty."
          Artiole 1833 has been superseded,however, In
respect to the partioulermatter under oonsideretion,by
senate Bill MO. 431, Chapter 2 or the 46th Legislature,
Regular Session, Vol, 1, p. 619, dhioh reads e5 fOllWs:

          "SECTION 1. The selerjes of all
     State offioers end all State empl.oyees
     except those Constitutibnal State of-
Lionorable
         Gee. H. Sheppard, pegs 3


     Sloere who86 salariesare 5peolSieally
     SIXed by the Conetltutlon,shall be,
     for the period beginningSeptember 1,
     1939, end ending August 31, 1941, in
     such sums or amounts es nmy be provid-
     ed ror by the Legislature    in the gener-
     al appropriationbills. It is specir-
     ioelly declared to be ne of the In-
     tents hereof that the Legislature
     shall also fix the amount of supple-
     mental salaries hereafter,out of
     Court f’eSS end receipts, t.0  be paid
     to the clerks end other employees of
     the Courts of Civil A:peels',the Su-
     preme court end the Court oS Cr&Inel
     Appeals.
          "szc. -2. All law5 and parts ,oS
     law5 firing the salaries OS all State
     ofSlo,ersand employeee,.exoeptthose
     ConstItutIonalStete orficeruwhose
     salaries are speclfioellyfixed by
     the Constitution,sre hereby'speolf-
     Iuelly repeeled in so fer a5 they are
    fin oonSlIct with this Aot. -ItIs
     6peoISIoellydeclared to be one of
     the Intents hereoi that any end all
     laws authorizing payment of supple-
    mental salariserrm 0o::rtreoelpts
    ana Seea to (-lerksend other employees
     OS the oourts OS civil Appeals, the
    Supreme Court end the Court of Criminal
    Appeals; 'arerepealed'In 50 Ser as they
     ere in conflict with this Act."
          Thb ourrent biennial appropriation for the
re5peotIve courts OS Civil Appeals makee.no epproprle-
tlon Lor the,DeputyClerk mentioned by you, and there
Is, thereiore,no authority Sor the appointmentand
compenaatlon'>S any Deputy beyond the two Deputle.5
epeolellymentioned In the epproprietlonbill and for
whom speoliio salaries have bc.-nepproprleted.
Honorable Dso. A. Sheppard - 4


          we trult   that   what   wa have naid au:'iioisnt-
ly anrwm8 your Inquiries.


                                   Very   tx1 y yours

                             ATTORNEY GEWRAL CP TXi4S




a/ Grover Selletis           BY      %AB      Chairman
FIRST ASXSTAR'T ATTCRlJRY GENXUI,